NOTE: This order is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                       2007-1194

                                     PFIZER INC.,

                                                 Plaintiff-Appellee,

                                            v.

       MYLAN LABORATORIES, INC. and MYLAN PHARMACEUTICALS, INC.,

                                                 Defendants-Appellants.

                                      ON MOTION

Before SCHALL, GAJARSA, and LINN, Circuit Judges.

LINN, Circuit Judge.

                                       ORDER

      Mylan Laboratories, Inc. and Mylan Pharmaceuticals, Inc. (Mylan) move for

summary reversal of the judgment and amended judgment of the United States District

Court for the Western District of Pennsylvania. Pfizer Inc. opposes.

      On March 22, 2007, in Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348 (Fed. Cir.

2007), this court held that the asserted claims of Pfizer's patent are invalid. On May 21,

2007, this court denied Pfizer's petition for rehearing en banc in that case and the

mandate issued.

      Upon consideration thereof,

      IT IS ORDERED THAT:

      (1)    Mylan's motion for summary reversal is granted.           The district court's

judgment and amended judgment are reversed.
      (2)   Each side shall bear its own costs.

                                               FOR THE COURT



      June 5, 2007                             /s/ Richard Linn
         Date                                  Richard Linn
                                               Circuit Judge

cc:   Richard G. Greco, Esq.
      David J. Harth, Esq.

s8

ISSUED AS A MANDATE:            June 5, 2007




2007-1194                               -2-